PER CURIAM.
Kemil A. Mesays appeals the district court’s orders dismissing his employment discrimination complaint as untimely filed, denying his motion for reconsideration, and denying his request for a refund of the filing fee. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Mesays v. Powell, No. CA-03-3256-RDB (D. Md. Nov. 24, 2003; Dec. 16, 2003; filed Jan. 9, 2004, entered Jan. 22, 2004). We dispense with oral argument *193because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED